EXHIBIT 10.5



 

AMENDMENT NO. 2 AND LIMITED WAIVER

TO

SECOND LIEN CREDIT AGREEMENT

 

This AMENDMENT NO. 2 TO SECOND LIEN CREDIT AGREEMENT, dated as of May 13, 2009
(this “Amendment”), is by and among CRIMSON EXPLORATION INC., a Delaware
corporation (the “Borrower”), CRIMSON EXPLORATION OPERATING, INC. a Delaware
corporation (“CEOI”), SOUTHERN G HOLDINGS, LLC, a Delaware limited liability
company (together with the Borrower and CEOI, the “Loan Parties”), the lenders
party hereto (the “Lenders”).

WHEREAS, the Borrower, the Lenders and Credit Suisse, as administrative agent
(in such capacity, the “Agent”) and as collateral agent for the Lenders are
parties to that certain Second Lien Credit Agreement, dated as of May 8, 2007,
and amended by that certain Amendment No. 1 dated as of June 5, 2007 (as
amended, the “Credit Agreement”), pursuant to which the Lenders have made loans
to the Borrower;

 

WHEREAS, the Borrower and the Lenders have agreed to amend the Credit Agreement
on the terms, and subject to the conditions, set forth herein; and

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

Section 1. Definitions. Capitalized terms used but not defined herein shall have
the meanings assigned to them in the Credit Agreement.

 

Section 2.

Amendments to Credit Agreement.

 

(a)       Section 1.02 of the Credit Agreement is hereby amended by inserting
therein the following term:

“‘Covenant Compliance Period’ shall mean any fiscal quarter of the Borrower
immediately following a fiscal quarter for which the Borrower (a) had a Leverage
Ratio as of the end of such fiscal quarter equal to or less than 3:00 to 1.00
and (b) had a PV-10 Ratio as of such fiscal quarter of equal to or greater than
1.50x.

‘Haynesville Exchange’ shall mean any sale, assignment, transfer, conveyance,
contribution or other disposition or series of related sales, transfers or other
dispositions of any Haynesville Properties (i) pursuant to an acreage-swap (or
similar) agreement, provided that such acreage-swap agreement provides for
receipt of good and defensible title to acreage that has reasonably equivalent
value, (ii) pursuant to or in connection with a farmout transaction (including a
sale or other disposition of undeveloped acreage or depth(s) and assignments in
connection with such farmout transaction), (iii) in connection with any

 

 

1

 



 

--------------------------------------------------------------------------------

joint venture, joint operating agreement, area of mutual interest or other
agreement for the development of such Haynesville Properties and (iv) for cash
provided that the aggregate amount of all such cash sales shall not exceed
$5,000,000.

‘Haynesville Property’ shall mean any Oil and Gas Property constituting
undeveloped acreage owned by the Borrower or any Guarantor in the Haynesville
Shale play in east Texas and for which there were no proved reserves attributed
in the most recent Reserve Reports delivered pursuant hereto.”

(b)       Section 1.02 of the Credit Agreement hereby is further amended
amending and restating in their entirety the following terms:

“‘Alternate Base Rate’ shall mean, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%, and (c) the LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.50%. If the Administrative Agent
shall have determined (which determination shall be conclusive absent manifest
error) that it is unable to ascertain the Federal Funds Effective Rate for any
reason, including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms of the definition thereof,
the Alternate Base Rate shall be determined without regard to clause (b) of the
preceding sentence until the circumstances giving rise to such inability no
longer exist. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the LIBO Rate shall be effective on
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate, or the LIBO Rate, as the case may be.

‘Applicable Percentage’ shall mean (a) for any day during any fiscal quarter of
Borrower that constitutes a Covenant Compliance Period, with respect to any
Eurodollar Loan, 7.00% per annum, and with respect to any ABR Loan, 6.00% per
annum, and (b) for any day during any fiscal quarter of Borrower that does not
constitute a Covenant Compliance Period, with respect to any Eurodollar Loan,
8.00% per annum, and with respect to any ABR Loan, 7.00% per annum; provided,
that for purposes of this definition, the PV-10 Ratios as at the last day of the
fourth and second fiscal quarters shall be used for purposes of determining the
Applicable Margin as at the end of the first and third fiscal quarters,
respectively.

‘Asset Sale’ shall mean the sale, transfer or other disposition (by way of
merger, casualty, condemnation or otherwise) by the Borrower or any of the
Guarantors to any Person other than the Borrower or any Guarantor of (a) any
Equity Interests of any of the Guarantors (other than directors’

 

 

2

 



 

--------------------------------------------------------------------------------

qualifying shares) or (b) any other assets of the Borrower or any of the
Guarantors (other than (i) any sale, transfer or other disposition of inventory,
damaged, obsolete or worn out assets, scrap and Permitted Investments, in each
case disposed of in the ordinary course of business, (ii) any sale, transfer or
other disposition or series of related sales, transfers or other dispositions
having a value not in excess of $250,000, and (iii) any sale, transfer or other
disposition or series of related sales, transfers or other dispositions
constituting a Haynesville Exchange).

‘LIBO Rate’ shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the greater of (i) 3.0% per annum and (ii) the rate per annum
determined by the Administrative Agent at approximately 11:00 a.m. (London time)
on the date that is two Business Days prior to the commencement of such Interest
Period by reference to the British Bankers’ Association Interest Settlement
Rates for deposits in Dollars (as set forth by any service selected by the
Administrative Agent that has been nominated by the British Bankers’ Association
as an authorized information vendor for the purpose of displaying such rates)
for a period equal to such Interest Period; provided, however, that, to the
extent that an interest rate under clause (ii) of this definition is not
ascertainable pursuant to the foregoing provisions of this definition, the “LIBO
Rate” shall be the interest rate per annum determined by the Administrative
Agent to be the average of the rates per annum at which deposits in Dollars are
offered for such relevant Interest Period to major banks in the London interbank
market in London, England by the Administrative Agent at approximately 11:00
a.m. (London time) on the date that is two Business Days prior to the beginning
of such Interest Period.

‘PV-10 Ratio’ shall mean, on any date of determination, the ratio of PV-10 Value
on such date to Total Net Debt on such date; provided that if the PV-10 Value
calculated using only the estimated future revenues to be generated from proved
developed reserves (the “PD Component”) is less than 60% of the otherwise
calculated total PV-10 Value, then for purposes of calculating the PV-10 Ratio,
PV-10 Value shall be deemed to be the quotient of the PD Component divided by
0.60.

‘PV-10 Value’ shall mean, as of any date of determination, the present value of
estimated future revenues less severance and ad valorem taxes, operating,
gathering, transportation and marketing expenses and capital expenditures from
the production of proved reserves on the Borrower’s and the Guarantors’ Oil and
Gas Properties as set forth in the most recent Reserve Reports delivered
pursuant hereto, calculated in accordance with the Securities and Exchange
Commission guidelines and using the Three-Year Strip Price for crude oil (WTI
Cushing) and natural gas (Henry Hub), quoted on the New York Mercantile Exchange
(or its successor) on such date of determination, adjusted for any basis
differential, quality and gravity, using prices and costs as of the date of
estimation without future

 

 

3

 



 

--------------------------------------------------------------------------------

escalation, without giving effect to non-property related expenses such as
general and administrative expenses, debt service, future income tax expense and
depreciation, depletion and amortization, and discounted using an annual
discount rate of 10%. PV-10 Value shall be adjusted to give effect to the
Hedging Agreements of the Borrower and the Guarantors then in effect.
Notwithstanding the foregoing, as of any date of determination of PV-10 Value on
or prior to December 31, 2010, the present value of the estimated future
reserves less severance and ad valorem taxes, operating, gathering,
transportation and marketing expenses and capital expenditures from the
production of proved reserves from undeveloped acreage owned by the Borrower or
any Guarantor in the Haynesville Shale play in east Texas shall be deemed to be
$1,000 per acre on and after any date that the Borrower has granted to the Agent
as security for the Obligations a first-priority Lien interest (subject only to
Excepted Liens or Liens otherwise permitted by Section 9.02 and to the Lien
priorities set forth in the Intercreditor Agreement) on such undeveloped acreage
owned by the Borrower or any Guarantor in the Haynesville Shale.”

(c)       Section 1.02 of the Credit Agreement hereby is further amended
amending and restating clauses (x) and (y) of the definition of “Net Cash
Proceeds” in their entirety as following:

“(x) the Borrower shall deliver a certificate of its chief financial officer to
the Administrative Agent at the time of receipt thereof setting forth the
Borrower’s intent to reinvest such proceeds to acquire, maintain, explore,
develop, construct, improve, upgrade or repair assets useful in the business of
the Borrower and the Subsidiaries within 180 days of receipt of such proceeds
(or 365 days in the case of proceeds from any Asset Sale of Haynesville
Properties) and (y) no Default or Event of Default shall have occurred and shall
be continuing at the time of such certificate or at the proposed time of the
application of such proceeds, such proceeds shall not constitute Net Cash
Proceeds except to the extent not so used at the end of such 180-day period (or
365-day period in the case of proceeds from any Asset Sale of Haynesville
Properties), at which time such proceeds shall be deemed to be Net Cash
Proceeds; and”

(d)       Section 5.07(a)(i) of the Credit Agreement hereby is amended and
restated as follows:

“(i) on each March 15 and September 15, which reports shall be determined as of
each January 1 and June 30, respectively”

 

 

4

 



 

--------------------------------------------------------------------------------



(e)       The first sentence of Section 6.13 of the Credit Agreement is hereby
amended and restated in its entirety as follows:

“The Borrower will not permit its Leverage Ratio as of the end of any fiscal
quarter of the Borrower (calculated quarterly at the end of each fiscal quarter)
to be greater than the ratio equal to (i) the sum of the leverage ratio for such
fiscal quarter set forth in the First Lien Loan Agreement and 0.25 to (ii) 1.0,
provided, that for the avoidance of doubt, no waiver of the leverage ratio
covenant under the First Lien Loan Agreement by the lenders under the First Lien
Loan Agreement shall constitute a waiver of, change to, or suspension of the
covenant in this Section 6.13.”

(f)        Section 6.14 of the Credit Agreement hereby is amended and restated
as follows:

“Section 6.14.  PV-10 Ratio. The Borrower will not permit the PV-10 Ratio
(calculated semi-annually as at the last day of each second and fourth fiscal
quarters based on the most recently delivered Reserve Report) as at the end of
each second and fourth fiscal quarter, (i) beginning with the fiscal quarter
ending June 30, 2009, to be less than 1.2x, (ii) beginning with the fiscal
quarter ending December 31, 2009, to be less than 1.25x, (iii) beginning with
the fiscal quarter ending December 31, 2010 and thereafter, to be less than
1.5x.”

 

(g)       Section 6.15 of the Credit Agreement hereby is amended and restated as
follows:

“Section 6.15. Sale of Mortgaged Properties. The Borrower will not, and will not
permit any Subsidiary to, sell, assign, convey or otherwise transfer any
Mortgaged Property or any interest in any Mortgaged Property except for
Mortgaged Property (a) constituting Haynesville Property or (b) for which (i)
the Borrower has given the Agent at least thirty (30) days prior written notice
of the proposed transfer, (ii) the consideration is at least 75% cash, (iii) the
consideration is at least equal to the fair market value of the assets being
sold, transferred, leased or disposed of; provided, that in each case, (1) the
aggregate fair market value of all assets sold, assigned, conveyed or otherwise
transferred pursuant to this Section 6.15 and Section 6.16 during any fiscal
year shall not exceed an amount equal to 10.0% of the PV-10 Value as at the end
of the fiscal year most recently ended prior to the date of such sale,
assignment, conveyance or other transfer which a Reserve Report has been
delivered, calculated on a pro forma basis for acquisitions consummated since
the end of such fiscal year as if such acquisitions had been consummated prior
to such year end, and (2) upon consummation of such sale, assignment, conveyance
or other transfer, the Borrower would be in

 

 

5

 



 

--------------------------------------------------------------------------------

compliance with Section 6.14 determined on a pro forma basis as if such sale,
assignment, conveyance or other transfer had been consummated prior to the end
of the most recent semi-annual period for which the PV 10 Ratio is measured.”

 

(h)       Section 6.28(a) of the Credit Agreement hereby is amended by amending
and restating the first sentence thereof in its entirety as follows:

“The Borrower agrees that it will not, and will not permit any Subsidiary to,
grant a Lien on any Property to secure the indebtedness under the First Lien
Loan Documents without concurrently therewith granting to the Agent to secure
the Obligations a first priority, perfected Lien (subject to the priorities set
forth in the Intercreditor Agreement) on this same Property pursuant to Security
Instruments in form and substance reasonably satisfactory to the Agent.”

(i)        Article IX of the Credit Agreement hereby is amended by inserting
therein a new Section 9.18 as follows:

“Section 9.18 Collateral Matters.Notwithstanding anything to the contrary
contained herein or in any other Loan Document, upon request of the Borrower in
connection with any sale, assignment, conveyance or other transfer of Property
permitted by the Loan Documents, the Agent shall (without notice to, or vote or
consent of, any Lender or other Person) take such actions as shall be required
as promptly as reasonably practicable to release (i) its Liens on such Property
being sold, assigned, conveyed or otherwise transferred and (ii) any Person
being sold, assigned, conveyed or otherwise transferred in such transaction from
its guaranty obligations under any Loan Document, and (iii) its Liens on any
Property owned by any Person being sold, assigned, conveyed or otherwise
transferred, in each case to the extent necessary to permit consummation of such
sale, assignment, conveyance or other transfer in accordance with the Loan
Documents.”

Section 3. Limited Waiver. In reliance on the representations and warranties set
forth in Section 4 below and subject to the satisfaction of the conditions set
forth in Section 5 below, the Required Lenders hereby waive the Borrower’s
non-compliance, if any, with Section 6.14 (PV-10 Ratio), for any fiscal quarter
ending prior to the date of this Amendment.

Section 4. Representations and Warranties. To induce the Lenders to enter into
this Amendment, the Loan Parties, jointly and severally, represent and warrant
to the Lenders party hereto as of the Amendment Effective Date that:

(a)       Each of the Loan Parties has all necessary corporate power and
authority to execute, deliver and perform its obligations under the Loan
Documents to which it is a party; and the execution, delivery and performance by
the Loan Parties of this

 

 

6

 



 

--------------------------------------------------------------------------------

Amendment has been duly authorized by all necessary corporate action on its
part; and this Amendment constitutes the legal, valid and binding obligations of
the Loan Parties enforceable in accordance with its terms;

(b)       No authorizations, approvals or consents of, and no filings or
registrations with, any Governmental Authority or any Person are necessary for
the execution, delivery or performance by the Loan Parties of this Amendment or
for the validity or enforceability thereof; and

(c)       Neither the execution and delivery of this Amendment, nor compliance
with the terms and provisions hereof will conflict with or result in a breach
of, or require any consent which has not been obtained as of the date hereof
under, the respective charter, by-laws, or limited liability company agreement
of Loan Parties, or any Governmental Requirement or any Material Agreement, or
constitute a default under any such agreement, or result in the creation or
imposition of any Lien upon any of the revenues or assets of the Loan Parties
pursuant to the terms of any such agreement or instrument.

Section 5. Conditions to Effectiveness. This Amendment shall become effective on
and as of the date on which each of the following conditions is satisfied (the
“Amendment Effective Date”):

(a)       The Agent shall have received this Amendment, duly executed and
delivered by a duly authorized officer of the Borrower and the Required Lenders;
and

(b)       The Borrower has paid the fee required by, and in accordance with,
Section 6 below.

Section 6. Amendment Fee. In the event that the Required Lenders and the
Borrower execute and deliver this Amendment, the Borrower shall pay to the
Agent, for the ratable benefit of each Lender that has executed and delivered to
the Borrower this Amendment on or prior to 5:00 p.m. (New York time) on May 13,
2009, the fee set forth on Schedule I hereto.

Section 7. Post-Closing Covenant. No later than sixty days after the Amendment
Effective Date, the Borrower shall have granted, or shall have caused to be
granted, to the Agent as security for the Obligations a security interest in and
perfected Lien on (subject only to Excepted Liens or Liens otherwise permitted
by Section 9.02 and to the Lien priorities set forth in the Intercreditor
Agreement) on its Haynesville Properties, which Lien will be created and
perfected by and in accordance with the provisions of mortgages, deeds of trust,
security agreements and financing statements, or other Security Instruments, all
in form and substance reasonably satisfactory to the Agent and in sufficient
executed (and acknowledged where necessary or appropriate) counterparts for
recording purposes.

Section 8. Confirmation of Loan Documents by Loan Parties. This Amendment shall
constitute a Loan Document, as such term is defined in the Credit Agreement. The
amendments contained herein shall not be construed as a waiver or amendment of
any other provision of the Credit Agreement or the other Loan Documents or for
any purpose except as

 

 

7

 



 

--------------------------------------------------------------------------------

expressly set forth herein or a consent to any further or future action on the
part of any Loan Party that would require the waiver or consent of the Agent or
the Lenders.

(a)       This Amendment is not intended to nor shall it be construed to create
a novation or accord and satisfaction with respect to any of the Obligations.

(b)       Each of the Loan Parties hereby reaffirms its obligations under the
Credit Agreement and each of the other Loan Documents to which it is a party, as
the same are amended hereby, and agrees and acknowledges that each such document
and all of such obligations thereunder, remain in full force and effect after
giving effect to this Amendment.

Section 9. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same contract. Delivery
of an executed counterpart of a signature page of this Amendment by facsimile
transmission or email in portable document format (.pdf) shall be as effective
as delivery of a manually executed counterpart hereof.

Section 10. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

Section 11. Headings. Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.

 

[Signature pages follow.]

 

 

8

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers, all as of the date and year first
above written.



 

CRIMSON EXPLORATION INC.

   

By:

/s/ E. Joseph Grady

 

E. Joseph Grady

Senior Vice President and

Chief Financial Officer



 

 

 

 

 

9

 

--------------------------------------------------------------------------------

 

 

OCM Principal Opportunities Fund III, L.P.,

 

as a Lender

 

 

By:

OCM Principal Opportunities Fund III GP, L.P.

Its:

General Partner

 

 

By:

Oaktree Fund GP I, L.P.

Its:

General Partner

 

 

By:

/s/ B. James Ford

Name:

B. James Ford

Title:

Authorized Signatory

By:

/s/ Adam C. Pierce

Name:

Adam C. Pierce

Title:

Authorized Signatory

 

 

 

OCM Principal Opportunities Fund IIIA, L.P.,

 

as a Lender

 

 

By:

OCM Principal Opportunities Fund III GP, L.P.

Its:

General Partner

 

 

By:

Oaktree Fund GP I, L.P.

Its:

General Partner

 

 

By:

/s/ B. James Ford

Name:

B. James Ford

Title:

Authorized Signatory

By:

/s/ Adam C. Pierce

Name:

Adam C. Pierce

Title:

Authorized Signatory

 

 

 

10

 



 

--------------------------------------------------------------------------------



 

Wells Fargo Energy Capital, Inc.,

 

as a Lender

 

 

By:

/s/ Chris Carter

Name:

Chris Carter

Title:

Vice President

 

 

BLT II LLC,

 

as a Lender

 

 

By:

/s/ Robert Healey

Name:

Robert Healey

Title:

Authorized Signatory

 
 

 

Sankaty Advisors, LLC as Collateral Manager for Prospect Funding I, LLC as Term
Lender,

 

as a Lender

 

 

By:

/s/ Alan K. Halfenger

Name:

Alan K. Halfenger

Title:

Chief Compliance Officer
Assistant Secretary

 

 

 

Credit Suisse Loan Funding LLC,

 

as a Lender

 

 

By:

/s/ Robert Healey

Name:

Robert Healey

Title:

Director

 

 

By:

/s/ Michael Wotanowski

Name:

Michael Wotanowski

Title:

Director

 

 

 

[Amendment No. 2 and Limited Waiver – Signature Page]

 

--------------------------------------------------------------------------------

 

 

505 CLO I, LTD,

 

as a Lender

 

 

By:

CIT Asset Management LLC

 

 

By:

/s/ David Harnisch

Name:

David Harnisch

Title:

Managing Director

 

 

 

Sands Point Funding LTD,

 

as a Lender

 

 

By:

Guggenheim Investment Management, LLC, as its Collateral Manager

 

 

By:

/s/ Michael Damasco

Name:

Michael Damasco

Title:

Senior Managing Director

 

 

 

Cooper River CLO LTD,

 

as a Lender

 

 

By:

Guggenheim Investment Management, LLC, as its Collateral Manager

 

 

By:

/s/ Michael Damasco

Name:

Michael Damasco

Title:

Senior Managing Director

 

 

 

Kennecott Funding LTD,

 

as a Lender

 

 

By:

Guggenheim Investment Management, LLC, as its Collateral Manager

 

 

By:

/s/ Michael Damasco

Name:

Michael Damasco

Title:

Senior Managing Director

 

 

[Amendment No. 2 and Limited Waiver – Signature Page]

 

--------------------------------------------------------------------------------

 

 

NZC Opportunities (Funding) II Limited,

 

as a Lender

 

 

By:

Guggenheim Investment Management, LLC, as its Collateral Manager

 

 

By:

/s/ Michael Damasco

Name:

Michael Damasco

Title:

Senior Managing Director

 

 

 

Energy Components SPC – Up-and-Midstream Segregated Portfolio,

 

as a Lender

 

 

By:

/s/ Warren Keens

Name:

Warren Keens

Title:

Director

 

 

 

Sankaty Credit Opportunities III, L.P.,

 

as a Lender

 

 

By:

/s/ Alan K. Halfenger

Name:

Alan K. Halfenger

Title:

Chief Compliance Officer
Assistant Secretary

 

 

 

Baltic Funding LLC,

 

as a Lender

 

 

By:

/s/ Tara E. Kenny

Name:

Tara E. Kenny

Title:

Assistant Vice President

 

 

[Amendment No. 2 and Limited Waiver – Signature Page]

 

--------------------------------------------------------------------------------



 

Sankaty High Yield Partners II, L.P.,

 

as a Lender

 

 

By:

/s/ Alan K. Halfenger

Name:

Alan K. Halfenger

Title:

Chief Compliance Officer
Assistant Secretary

 

 

 

Sankaty Advisors, LLC as Collateral Manager for Nash Point CLO, Limited, as
Collateral Manager,

 

as a Lender

 

 

By:

/s/ Alan K. Halfenger

Name:

Alan K. Halfenger

Title:

Chief Compliance Officer
Assistant Secretary

 

 

 

Nash Point II CLO,

 

as a Lender

 

 

By:

Sankaty Advisors LLC, as Collateral Manager

 

 

By:

/s/ Alan K. Halfenger

Name:

Alan K. Halfenger

Title:

Chief Compliance Officer
Assistant Secretary

 

 

 

Sankaty High Yield Partners III, L.P.,

 

as a Lender

 

 

By:

/s/ Alan K. Halfenger

Name:

Alan K. Halfenger

Title:

Chief Compliance Officer
Assistant Secretary

 

 

[Amendment No. 2 and Limited Waiver – Signature Page]

 

--------------------------------------------------------------------------------



 

Sankaty Advisors, LLC as Collateral Manager for Loan Funding XI LLC,

 

as a Lender

 

 

By:

/s/ Alan K. Halfenger

Name:

Alan K. Halfenger

Title:

Chief Compliance Officer
Assistant Secretary

 

 

 

Sankaty Advisors, LLC as Collateral Manager for Race Point III CLO, Limited,
Term Lender,

 

as a Lender

 

 

By:

/s/ Alan K. Halfenger

Name:

Alan K. Halfenger

Title:

Chief Compliance Officer
Assistant Secretary

 

 

 

Race Point IV CLO, Ltd,

 

as a Lender

 

 

By:

Sankaty Advisors, LLC as Collateral Manager

 

 

By:

/s/ Alan K. Halfenger

Name:

Alan K. Halfenger

Title:

Chief Compliance Officer
Assistant Secretary

 

 

 

Chatham Light II CLO, Limited, by Sankaty Advisors LLC, as Collateral Manager,

 

as a Lender

 

 

By:

/s/ Alan K. Halfenger

Name:

Alan K. Halfenger

Title:

Chief Compliance Officer
Assistant Secretary

 

 

[Amendment No. 2 and Limited Waiver – Signature Page]

 

--------------------------------------------------------------------------------

 

 

Sankaty Advisors, LLC as Collateral Manager for Race Point II CLO, Limited, as
Term Lender,

 

as a Lender

 

 

By:

/s/ Alan K. Halfenger

Name:

Alan K. Halfenger

Title:

Chief Compliance Officer
Assistant Secretary

 

 

 

Katonah IV, Ltd. by Sankaty Advisors, LLC as Sub-Advisors,

 

as a Lender

 

 

By:

/s/ Alan K. Halfenger

Name:

Alan K. Halfenger

Title:

Chief Compliance Officer
Assistant Secretary

 

 

 

Avery Point CLO, Ltd,

 

as a Lender

 

 

By:

Sankaty Advisors, LLC as Collateral Manager

 

 

By:

/s/ Alan K. Halfenger

Name:

Alan K. Halfenger

Title:

Chief Compliance Officer
Assistant Secretary

 

 

 

Katonah III, Ltd. by Sankaty Advisors LLC as Sub-Advisors,

 

as a Lender

 

 

By:

/s/ Alan K. Halfenger

Name:

Alan K. Halfenger

Title:

Chief Compliance Officer
Assistant Secretary

 

 

[Amendment No. 2 and Limited Waiver – Signature Page]

 

--------------------------------------------------------------------------------

Schedule I

Amendment Fee:

1.0% of the aggregate outstanding principal balance of the Loans of such Lender.

 

 

[Amendment No. 2 and Limited Waiver – Signature Page]

 

 